Citation Nr: 0939343	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleeplessness and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1990 
and from December 1990 to August 1991.  During the latter 
period, he had service in Southwest Asia.  He also had 
additional service in the Reserve.

In an unappealed rating decision, dated in May 1997, the RO 
denied the Veteran's claim of entitlement to service 
connection for insomnia and fatigue, claimed as a result of 
an undiagnosed illness associated with his participation in 
the Persian Gulf War.

In an unappealed rating decision, dated in March 2000, the RO 
denied the Veteran's claim of entitlement to service 
connection for depression.

In June 2003 and February 2004, respectively, the Veteran 
requested that VA reopen his claims of entitlement to service 
connection for depression and sleeplessness.  In June 2003, 
the Veteran also claimed entitlement to service connection 
for a skin disorder.

By a rating action in May 2004, the RO confirmed and 
continued the denials of service connection for sleeplessness 
and depression, clamed as due to undiagnosed illness.  The RO 
also denied entitlement to service connection for a skin 
disorder.  The Veteran disagreed with those decisions, and 
this appeal ensued.

In April 2007, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.

In July 2007, the Board of Veterans' Appeals (Board) granted 
the Veteran's claim of entitlement to service connection for 
a skin disorder, diagnosed as rosacea.  A 10 percent rating 
was assigned effective June 30, 2003.  In addition, the 
Board, effectively, reopened the Veteran's claims of 
entitlement to service connection for disability manifested 
by sleeplessness and depression.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2009); 38 C.F.R. § 3.156 (2009).  However, 
with respect to those issues, the Board found that additional 
development of the record was warranted.  Accordingly, the 
Board remanded the case to the VA Appeals Management Center 
(AMC) in Washington, D.C. for further action.  

Following the requested development, the AMC confirmed and 
continued the denial of entitlement to service connection for 
disability manifested by sleeplessness and entitlement to 
service connection for depression.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 1997, the 
RO denied the Veteran's claim of entitlement to service 
connection for insomnia and fatigue, claimed as a result of 
an undiagnosed illness associated with his participation in 
the Persian Gulf War.

2.  In an unappealed rating decision, dated in March 2000, 
the RO denied the Veteran's claim of entitlement to service 
connection for depression.

3.  In July 2007, the Board, effectively, reopened the 
Veteran's claims of entitlement to service connection for 
sleeplessness and depression.  

4.  In September and November 2008 and in June 2009, the 
Veteran failed to report, without good cause, for scheduled 
VA examinations to determine the nature and etiology of his 
sleeplessness and depression.  


CONCLUSION OF LAW

Sleeplessness and depression were not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326, 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for sleepless and 
depression.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

As noted above, in July 2007, the Board effectively reopened 
the Veteran's claims of entitlement to service connection for 
sleeplessness and depression.  Evidence of record prior to 
that time consisted of the Veteran's service treatment and 
personnel records; records reflecting his treatment by VA 
from December 1992 to May 2006; the reports of VA 
examinations performed in 1995; and the transcript of the 
Veteran's April 2007 hearing before the undersigned Veterans 
Law Judge.

In August and November 2007, following the reopening of the 
Veteran's claims of entitlement to service connection for 
sleeplessness and depression, VA notified the Veteran that he 
could submit additional information and evidence to 
substantiate and complete his claims.  VA informed him of the 
evidence to be provided by him and the evidence VA would 
attempt to obtain.  VA also set forth the criteria for 
service connection and the criteria, generally, for rating 
service-connected disabilities.  In addition, VA set forth 
the criteria for assigning effective dates should service 
connection be granted.  

The Veteran did not respond to either the August or November 
2007 request for additional evidence or information.  
Nevertheless, VA made multiple attempts to schedule the 
Veteran for an examination to determine the nature and 
etiology of his claimed sleeplessness and depression.  As 
will be discussed below, those attempts were unsuccessful.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claims; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that his sleeplessness and depression 
are, primarily, the result of his experiences in the Persian 
Gulf War.  Therefore, he maintains that service connection is 
warranted.  However, after reviewing the record, the Board 
finds that the Veteran has failed to fully participate in the 
development of his claim.  He failed to report for a 
scheduled VA examination, without good cause; and, therefore, 
service connection will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.303 (2009).  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Nevertheless, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

As noted above, these are not the Veteran's first claims 
service connection for sleeplessness and depression.  

By a rating action in May 1997, the RO denied the Veteran's 
claim of entitlement to service connection for insomnia and 
fatigue, claimed as a result of undiagnosed illness 
associated with the Veteran's participation in the Persian 
Gulf War.  Evidence on file at that time consisted of the 
Veteran's service treatment records, records reflecting his 
treatment by VA from December 1992 to June 1994, and reports 
of VA examinations, performed in January 1995.  The RO noted 
that there were no complaints or clinical findings of 
insomnia or fatigue during service.  Rather, the evidence 
suggested that the Veteran's fatigue was related to a poor 
sleep pattern associated with psychiatric problems.  In this 
regard, the claims file was negative for evidence of chronic, 
identifiable psychiatric disability in service.  Therefore, 
the RO denied the Veteran's claims of entitlement to service 
connection for insomnia and fatigue.  

The Veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1996).  

By a rating action in March 2003, the RO denied the Veteran's 
claim of entitlement to service connection for depression.  
In addition to that noted above, the evidence on file 
consisted of records reflecting the Veteran's treatment by VA 
from June 1997 to August 1999.  Such evidence was negative 
for the presence of a chronic, identifiable psychiatric 
disability in service.  Such a disorder, diagnosed as major 
depression with a suicide attempt, was not reported until 
September 1998 and was associated with a breakup with his 
girlfriend and termination of his employment.  Because the 
preponderance of the evidence showed that it was unrelated to 
service, service connection was denied.  

The Veteran was also notified of that decision, as well as 
his appellate rights.  Again, however, a notice of 
disagreement was not received with which to initiate an 
appeal.  Therefore, that decision also became final under the 
law and regulations then in effect.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  

In June 2003 and February 2004, respectively, the Veteran 
requested that VA reopen his claims of entitlement to service 
connection for depression and insomnia, claimed as 
sleeplessness.  In support of his requests, he submitted 
additional records reflecting his post-service treatment by 
VA.

During his hearing before the undersigned Veterans Law Judge 
the Veteran testified, in part, that his sleeplessness and 
depression were due to a skin disorder for which he was also 
seeking service connection.  Therefore, he maintained that 
service connection for sleeplessness and depression were 
warranted on a secondary basis.  38 C.F.R. § 3.310.  

In its July 2007 decision, the Board granted the Veteran's 
claim of entitlement to service connection for a skin 
disorder, diagnosed as rosacea.  However, the Board 
determined that medical evidence accompanying the claim was 
not adequate to make a decision with respect to his claims 
for service connection for sleeplessness and depression.  
Therefore, the Board remanded the case for a VA examination 
to determine the nature and etiology of those disabilities.  

In July 2008, the AMC notified the Veteran that it had asked 
the nearest VA medical facility to schedule him for an 
examination and that he would be notified of the date, time, 
and place of that examination.  He was informed that if he 
could not keep the appointment, he should contact the VA 
medical facility as soon as he received the appointment 
notice.  He was further informed that if he wished to 
reschedule the appointment, the telephone number to call 
would be on the appointment notice and that VA would do its 
best to accommodate his schedule.  Finally, the AMC noted 
that the failure to report for the examination, without good 
cause, could result in the denial of his claim.  The AMC set 
forth a non-inclusive list of examples of good cause, such as 
the Veteran's illness or hospitalization or a death of an 
immediate family member.  

The Veteran's VA examination was initially scheduled for July 
2008 at the VA Medical Center (MC) in Muskogee.  However, 
that examination was cancelled, when it was determined that 
the Veteran was an employee of the VAMC.  Therefore, the 
examination was rescheduled for the Oklahoma City VAMC in 
September 2008.  The Veteran was sent a notice of the date, 
time, and place of the examination and was reminded that the 
failure to report for the examination could have adverse 
effects with respect to his claim.  He was further notified 
that if he could not keep the appointment, he should notify 
the VAMC as soon as possible and was given the telephone 
number to call.  Without prior notice, the Veteran failed to 
report for that examination.

The AMC attempted to reschedule the VA examination for 
November 2008.  As before, the Veteran was sent a notice of 
the date, time, and place of the examination and was reminded 
that the failure to report for the examination could have 
adverse effects with respect to his claim.  He was further 
notified that if he could not keep the appointment, he should 
notify the VAMC as soon as possible and was given the 
telephone number to call.  Again, however, the Veteran failed 
to report for that examination without prior notice.

In December 2008, following an inquiry by the AMC, the 
Veteran stated that he had failed to report for the scheduled 
examinations, because he had lacked transportation.  
Therefore, the examination was rescheduled for the Oklahoma 
City VAMC in June 2009.  Again, the Veteran did not report 
for that examination.  

In a conversation with a VA representative later in June 
2009, the Veteran acknowledged that he had received the 
notice of the examination several days prior to its scheduled 
time.  However, he stated that he had not opened the letter 
prior to the appointment.  He indicated that he would be 
unable to report for an examination for quite some time, 
because he had recently taken a new job.  Therefore, the VA 
representative stated that the examination would be 
cancelled.  However, the VA representative provided the 
Veteran with the telephone number of the AMC.  The Veteran 
made no effort to reschedule the examination; and, therefore, 
in August 2009, the AMC confirmed and continued the denial of 
entitlement to service connection for sleeplessness and 
depression.  

In September 2009, the Veteran's representative requested 
that the VA examination be rescheduled.  However, VA 
regulations provide that when, as in this case, entitlement 
to a benefit, which was previously disallowed, cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with the 
claim, the claim shall be denied.  38 C.F.R. §§ 3.326, 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

In this case, there was no evidence that the Veteran failed 
to report for any of the scheduled VA examinations because of 
illness or hospitalization or the death of an immediate 
family member.  Indeed, despite repeated warnings of the 
consequences, he failed to report for at least three 
examinations without giving prior notice to VA.  Moreover, he 
stated it would be quite some time before he could report for 
such an examination.  In this regard, he failed to reschedule 
the examination, despite having the necessary information to 
do so.  

Given the totality of these circumstances, the Board finds it 
highly unlikely that the Veteran would be willing to report 
for a future examination.  Therefore, further development 
would serve no useful purpose and will not be requested.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  

Because the Veteran did not report for VA examination 
scheduled in conjunction with his reopened claims, the issues 
of entitlement to service connection for sleeplessness and 
depression must be denied by law.  Sabonis.


ORDER

Entitlement to service connection for sleeplessness and 
depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


